Citation Nr: 1341625	
Decision Date: 12/17/13    Archive Date: 12/31/13

DOCKET NO.  03-18 457A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to December 1966. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

In March 2006, the Board issued a decision in which it denied entitlement to service connection for left elbow internal derangement, left and right elbow neuropathy, depression and anxiety, hearing loss and a total disability rating based on individual unemployability (TDIU).  In September 2007, the United States Court of Appeals for Veterans Claims (Court) granted a joint motion of the Veteran and the Secretary of Veterans Affairs, vacated that portion of the March 2006 Board decision that denied entitlement to service connection for internal derangement of the left elbow, depression and anxiety, and hearing loss and remanded those issues to the Board for compliance with the instructions in the joint motion.  Therefore, the issue involving his left elbow was narrowed to exclude entitlement to service connection for left elbow neuropathy.  Subsequently, in April 2008, May 2010, and June 2012 the Board remanded the issue for additional development.  In June 2012, the Board also denied the issue of entitlement to service connection for depression and anxiety and granted the issue of entitlement to service connection for left elbow internal derangement.  As such, the only issue before the Board is entitlement to service connection for bilateral hearing loss.

In October 2005, the Veteran testified before a Veterans Law Judge.  A transcript of that hearing is associated with the claims file.  That Veterans Law Judge is no longer employed by the Board.  In April 2012, the Board sent a letter to the Veteran and his attorney informing them of this fact and that the law requires that the Veterans Law Judge who conducts a hearing on appeal participate in any decision on that appeal. The Board told the Veteran that it was providing him with an opportunity to testify at another hearing before a different Veterans Law Judge who would then participate in the decision on his appeal.  That same month the Veteran responded, indicating that he did not wish to appear at a hearing and for the Board to consider his case on the evidence of record.  Hence, the Board will proceed to adjudicate his appeal.

The Board additionally notes that records within the Veteran's electronic Virtual VA file have been reviewed in conjunction with the adjudication of the claim currently on appeal.


FINDING OF FACT

Bilateral hearing loss related to the Veteran's active service is not demonstrated.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by the Veteran's military service and may not be presumed to be.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103(A) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

A letter dated in May 2008 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this regard, this letter advised the Veteran what information and evidence was needed to substantiate the claim decided herein.  It also requested that the Veteran provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran, and what information and evidence would be obtained by VA, namely, records such as medical records, employment records, and records from other Federal agencies.  With respect to the Dingess requirements, this letter also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings and notice of the type of evidence necessary to establish an effective date. 

Therefore, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence in needed.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  VA treatment records have also been associated with the Veteran's electronic paperless file (Virtual VA).  The record indicates VA has successfully attempted to obtain, to the extent possible, all outstanding private medical records and Social Security Administration records identified by the Veteran.  The Veteran has at no time referenced additional outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The record indicates that the Veteran was afforded a VA examination in August 2012.  The findings of the VA examiner involved review of the claims file and a thorough examination of the Veteran and the opinion was supported by sufficient rationale.  Therefore, the Board finds that the examination is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claim.

Finally, the Veteran provided relevant testimony during the hearing before a Veterans Law Judge in October 2005.  As previously stated, the Veterans Law Judge who conducted that hearing is no longer employed by the Board.  The Veteran has stated that he does not desire another hearing.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the Veterans Law Judge identified the issue on appeal and solicited the Veteran to identify evidence relevant to the claim, and asked questions that ensured no evidence was overlooked.  The Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  The Board, therefore, concludes that it has fulfilled its duty under Byrant.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted arguments and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication is not affected.

II. The Merits of the Claim

The Veteran is seeking service connection for bilateral hearing loss.  He essentially contends that he developed this disability as a result of noise exposure during his military service.

Governing Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

Service connection may also be granted for chronic disabilities, such as sensorineural hearing loss, if such are shown to have been manifested to a compensable degree within one year after the veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  In such instances, service connection for sensorineural hearing loss may be established based on a continuity of symptomatology from the time of manifestation.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a), such as sensorineural hearing loss).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).

The Board points out that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993). However, if there is insufficient evidence to establish that a claimed chronic disability was present during service, the evidence must establish a nexus between his current disability and his in-service exposure to loud noise.  Godfrey v. Derwinski, 2 Vet. App. 352 (1992).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment. See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

The United States Court of Appeals for the Federal Circuit has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Factual Background and Legal Analysis

In this case, service treatment records are negative for treatment or diagnosis of hearing loss.  A September 1965 report of medical history noted the veteran stated he had trouble hearing, but that audiometer tests were normal.  In October 1966, near the time of separation from active duty, he did not have a hearing loss disability for either ear as far as auditory thresholds at regulation specified puretone frequencies.  See 38 C.F.R. § 3.385 (2013).  At that time he reported that he did not then have nor had previously had hearing loss.  Furthermore, his service discharge report noted his military specialty was pioneer and was related to the civilian occupation equivalent of construction blaster.  In statements and personal hearing testimony the Veteran asserted his present hearing loss was incurred as a result of noise exposure during service as a combat engineer. 

The Veteran has also reported that he was involved in an explosion during service in 1964.  In a May 1999 application for VA benefits the Veteran referred to an explosion in 1965 during service at Fort Bliss, Texas, that resulted in a severe left neck injury and that in correspondence dated in November 2004 he referred to explosion-related injuries in 1964 from anti-tank mines at Fort Leonard Wood, Missouri.  The Veteran's service personnel records document that he had service in a Combat Engineering Battalion.  

Pursuant to the August 2007 Joint Motion for a Partial Remand, the Board requested that with the information provided by the Veteran, the RO should identify and locate any existing records and appropriate action should be taken to obtain unit records.  Then, if the evidence establishes that the Veteran suffered any event, injury, or disease related to an explosion during active service, the Board instructed that he should be scheduled for appropriate VA audiological examination.  According to a response from the Defense Personnel Records Information Retrieval System, after extensive research, they were unable to locate unit records as described by the Veteran.  In addition, upon research of the Department of Defense casualty data, they were unable to find the Veteran listed as injured or ill.  The Veteran was notified of this finding in March 2009.

The first relevant post-service evidence of hearing loss is a VA treatment note from 1976.  In February 1976, he reported that the Post Office at which he was employed had a very high level of noise which he believed was causing him to have an upset stomach.  He stated he had been tested and informed that his hearing was normal two months earlier.  He stated, however, that he had noticed hearing words running together.  

In correspondence to the Occupational Safety and Health Administration, dated in June 1976, the Veteran expressed his concern regarding the amount of noise to which he was exposed in his Postal Service employment.  He stated he was exposed to noise in the range of 150 decibels during his entire eight hour tour of duty.

In a VA August 1976 medical certificate, the Veteran reported that he had suffered from hearing difficulty for three to four months and wanted a hearing test.  Objective finding was that he heard spoken voice. 

On VA audiological examination conducted in September 1976, the pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
10
10
LEFT
15
10
0
20
15

Speech audiometry revealed speech recognition ability of 100 percent in both the right and left ears.  

A May 1981 letter from the Sheriff's Department documented that the Veteran worked for the Dallas County Sheriff's Department for approximately 22 months and was a fine officer.  There is also a letter from a State of Texas State Representative, dated in August 1981, recommending the Veteran for employment. This includes that the Veteran had experience as a certified police officer in Dallas. 

Private medical records, dated in May 1989, from Dr. J. G. Neely, noted central auditory testing revealed normal responses with synthetic sentences, but a lot of "SSW" errors consistent with a central auditory problem.  No opinion as to etiology was provided. 

In a November 2004 letter from Dr. H. Malati, a private doctor of an ear, nose and throat practice, to Dr. T. C. Alexander, it was stated that the Veteran was complaining of hearing loss suffered for the past several years.  Dr. Malati stated that the Veteran served as a combat engineer as a young man but has not had noise exposure since.  Dr. Malati explained that an audiogram showed bilateral sensorineural hearing loss, mostly to high frequencies above 2000 Hertz. 

VA outpatient treatment records, dated in December 2004, noted the Veteran reported he had been injured in an explosion during service in 1964.  The examiner stated his hearing loss was quite possibly due to that explosion.

Also submitted are audiograms from October 2007 and September 2008, all from Dr. Malati.  These show that the Veteran has had a bilateral hearing loss disability as defined by VA regulations as far as auditory thresholds at regulation specified puretone frequencies.  See 38 C.F.R. § 3.385 (2013). 

In August 2012, the Veteran was afforded a VA audiological examination.  On VA authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
40
45
LEFT
15
15
15
50
50

Speech audiometry revealed speech recognition ability of 100 percent in both the right and left ears.  The Veteran was diagnosed with sensorineural hearing loss, bilaterally.  Upon review of the evidence of record and a physical examination, the VA examiner opined that the Veteran's hearing loss not at least as likely as not (50 percent probability or greater) caused by or a result of an event during his military service.  The examiner explained that the Veteran had normal hearing at enlistment and separation.  The Veteran also had normal hearing ten years after separation from service as evidence by the VA treatment records.  The examiner acknowledged the Veteran's contention that his military noise exposure consisted of training with small arms with no hearing protection worn.  However, he determined: 

Vocational noise exposure history is inconsistent with history to his provider that the Veteran worked in real estate with no noise exposure.  History from form 2507 and the [claims file] indicates that the Veteran was exposed to loud noise as a police officer and working in the Post Office.  In an appeal the Veteran reports that he quit his job at the Post Office due to loud noise.  Recreational noise exposure was denied.  

Upon review of the record, the Board concludes that the preponderance of the evidence is against finding that the Veteran has bilateral hearing loss that was incurred in or is otherwise related to military service.

The Board acknowledges the Veteran's reported military occupation specialty as a pioneer, the Board finds it is reasonable to presume that he had some occupation-related noise exposure in service.  As such, given the attachment to an engineering battalion and that he served in the Army, the Board finds that he was exposed to loud noise during service.   However, it is significant to also note that in 1976 he was exposed to apparently high levels of noise over prolonged periods of time in his postal service employment and that there is no medical evidence of a hearing loss disability prior to that exposure.  Therefore, given his reports of loud noise at the Post Office, the Board also finds that he was exposed to loud noise post service.  

Contrarily, as to the alleged explosion, the Board determines that the Veteran was not involved in any explosion resulting in injuries during service; in short, his reports of an explosion during service resulting in injuries are not credible and the more probative evidence of record shows that he was not involved in any injurious explosion.  

The Board cannot ignore the December 2004 VA outpatient treatment records in which the VA examiner stated his hearing loss was quite possibly due to the 1964 explosion.  However, the Board finds that this conclusion does not reflect any review or discussion of the contents of the claims file, address any of the contrary evidence of record, or provide any rationale supporting the opinion.  Namely, the VA examiner based the opinion on an inaccurate history that the Veteran was involved in an explosion resulting in injuries during service.  See Reonal, 5 Vet. App. at 461 (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  The Board further notes that the December 2004 nexus opinion is merely a conclusory statement without factual, medical rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight).

In contrast, the August 2012 VA examination report is the most thorough and factually supported opinion of record, given that it is consistent with other evidence of record and included review of the claims file.  This medical evidence is competent, credible and persuasive, as it is based on accurate facts and supported by a rationale.  Id. 

Service connection on a presumptive basis for sensorineural hearing loss is not warranted, as there is no evidence of the disorder to a compensable degree within one year of service discharge.  Rather, sensorineural hearing loss was not shown until possibly the May 1989 treatment with Dr. Neely, many years after service discharge.  As such, the weight of the evidence demonstrates that symptoms of bilateral sensorineural hearing loss were not continuous after service separation, including that hearing loss did not manifest to a compensable degree within one year of service separation. 

Full consideration has been given to the Veteran's assertions that he has bilateral hearing loss related to service.  While he is competent to report that he has hearing loss and that he had hearing loss in service, he has not provided competent medical evidence to support a finding of a nexus between current hearing loss disability and noise exposure in service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, the relationship between hearing loss
disability and prior in-service noise exposure, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Further, hearing loss as it relates to meeting the requirements of 38 C.F.R. § 3.385 is not the type of condition that is readily amenable to mere lay diagnosis, as the evidence shows that audiometric and word recognition testing is needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, supra; Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  That is, although the Board readily acknowledges that the Veteran is competent to report diminished auditory acuity, there is no indication that the Veteran is competent to provide the sort of objective findings required by 38 C.F.R. § 3.385 or to link a hearing loss disability to in-service noise exposure. 

Furthermore, the Veteran did not claim service connection for hearing loss for close to forty years following service when he submitted his claim in January 2004.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).

If the Veteran had been having problems with hearing loss throughout the years as a result of his military service, it is more probable that he would have filed a claim for benefits earlier than almost forty years following his release.  The above evidence is more probative than the Veteran's assertion that his current hearing loss problems had their onset in service, voiced many years after service and in connection with the current claim for disability benefits.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran).

Although the Board is sympathetic to the Veteran's claim, based on the lack of objective medical evidence demonstrating an etiological link between the Veteran's bilateral hearing loss and his military service, the Board concludes that the preponderance of the evidence is against granting service connection.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim for entitlement to service connection for bilateral hearing loss must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); see generally Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001). 


ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


